Decree is modified on the law and facts as follows: The claim of Frances Roberts against decedent’s estate is determined to amount to the sum of $932, with interest thereon from the date *750of filing claim, July 23, 1921; and the proceeding for the accounting is remitted to the surrogate for modification of his decree in accordance with such finding, with costs to the appellant payable out of the estate. All concur. Opinion by Hill, J., which opinion is not to be published because not of general interest.